Citation Nr: 1438048	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-27 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.  He died in June 2007.  The Appellant is his surviving spouse. 

This matter arises on appeal to the Board of Veterans' Appeals (Board) from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Appellant appeared for a Travel Board hearing at the Newark VARO in September 2010.  The transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development is needed prior to adjudicating the Appellant's cause of death claim.  The Veteran's death certificate list tonsillar carcinoma, lung metastases, and spinal metastases as the cause of death.  Hypertension was also noted as a condition contributing to the Veteran's death, but not related to the underlying cause of his death.  The Appellant argues that tonsil cancer and hypertension were caused by the Veteran's exposure to herbicides in Vietnam.  

As the Veteran served in the Republic of Vietnam during the Vietnam era, his exposure to an herbicide agent in service is presumed.  However, tonsillar carcinoma and hypertension are not disabilities presumed by VA to be due to herbicide exposure.  38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Nonetheless, a relationship between these conditions and herbicide exposure is not completely ruled out.  See Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20, 308.  While the November 2007 rating decision noted that tonsillar carcinoma and hypertension are not subject to presumptive service connection, no medical opinion was obtained.  Thus, on remand, a medical opinion is needed to address the etiology of these conditions, and whether they are related to the Veteran's herbicide exposure in Vietnam. 

Accordingly, the case is REMANDED for the following actions:

1. Refer the claims file, including this remand, to a VA physician with appropriate expertise to review and provide a medical opinion pertaining to the Veteran's cause of death. 

The examiner is asked to review the claims file and render an opinion with respect to the following question:

Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's tonsillar carcinoma and hypertension are proximately due to or the result of service, to include exposure to herbicides (e.g., Agent Orange) in the Republic of Vietnam. 

Any opinion expressed must be accompanied by a complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO/AMC should issue a supplemental statement of the case and afford the Apellant and her representative an opportunity to respond.  The case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



